J-S76027-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    WILLIAM WARREN,                            :
                                               :
                       Appellant.              :   No. 643 WDA 2018


            Appeal from the Judgment of Sentence, March 8, 2018,
               in the Court of Common Pleas of Cambria County,
             Criminal Division at No(s): CP-11-CR-0001633-2017.


BEFORE: BENDER, P.J.E., KUNSELMAN, J., and MURRAY, J.

MEMORANDUM BY KUNSELMAN, J.:                            FILED MARCH 01, 2019

        William Warren appeals from the judgment of sentence imposed after

he plead guilty to one count of possession with intent to deliver.1 We affirm.

        The trial court summarized the pertinent facts and procedural history as

follows:
           On February 1, 2018 Warren entered a guilty plea in this
           matter pursuant to a Disposition Under Rule 590(B) of the
           Rules of Criminal Procedure (Plea Agreement) to one count
           of Possession with Intent to Deliver (PWID). The Plea
           Agreement further indicates that there was no agreement
           as to sentence or any other matter and that all remaining
           charges would be nol prossed thirty-one (31) days after
           sentencing unless an appeal was filed.

              On March 8, 2018, Warren was sentenced in this matter
           based upon his prior record score (PRS) of 5 and offense
           gravity score (OGS) of 5 to: pay $300 to the Special
           Administration Fund; and serve eighteen (18) to fifty-nine
           (59) months [of] incarceration in the Cambria County
____________________________________________


1   35 Pa.C.S.A. § 780-113(a)(16).
J-S76027-18


          Prison. This sentence was within the standard range and
          less than the statutory maximum. Warren was given credit
          for time served and found to be eligible for a re-entry
          program and specifically found eligible for the Cambria
          County Day Reporting Center (DRC) program. On March 14,
          2018, Warren filed a Post-trial Motion seeking a sentence
          modification of his sentence alleging it was excessively
          harsh or in the alternative to be deemed re-entry eligible
          and evaluated for the DRC. A hearing on the Motion was
          held for April 10, 2018, and Motion was denied by Order that
          same date, however, Warren was directed to be evaluated
          for entry into the DRC.

Trial Court Opinion, 6/19/18, at 1-2.2

       This timely appeal follows.         Both Warren and the trial court have

complied with Pa.R.A.P. 1925.

       Warren raises a single issue for our review: “Whether the trial court

erred in denying Warren’s post sentence motion?”         See Warren’s Brief at 4.

Specifically, Warren alleges that the trial court “abused its discretion when it

sentenced him without regard to his need for in-patient rehabilitation.” Id. at

5. Furthermore, Warren asserts that although his sentence falls within the

standard range of Pennsylvania Sentencing Guidelines, it nonetheless is

unduly harsh and excessive. Id.

       Warren’s claim implicates a challenge to the discretionary aspects of his

sentence. As this Court has summarized:

          Challenges to the discretionary aspects of sentence do not
          entitle an appellant to review as of right. An appellant


____________________________________________


2 We are not sure why Warren, as part of his post-sentence motion, would
alternatively request to be “deemed re-entry eligible and evaluated for the
DRC,” since the trial court found him to be eligible for the program.

                                           -2-
J-S76027-18


         challenging the discretionary aspects of his sentence must
         invoke this Court’s jurisdiction by satisfying a four-part test:

         We conduct a four-part analysis to determine: (1) whether
         appellant has filed a timely notice of appeal, see Pa.R.A.P.
         902 and 903; (2) whether the issue was properly preserved
         at sentencing or in a motion to reconsider and modify
         sentence, see Pa.R.Crim.P. 720; (3) whether appellant’s
         brief has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether
         there is a substantial question that the sentence appealed
         from is not appropriate under the Sentencing Code, 42
         Pa.C.S.A. § 9781(b).


Commonwealth v. Griffin, 65 A.3d 932, 935-36 (Pa. Super. 2013) (citations

omitted).

      Warren has filed a timely appeal, properly preserved his sentencing

issue, and provided the requisite Rule 2119(f) statement. Normally, we would

proceed to determine whether Warren has raised a substantial question.

However, as explained below, we are unable to reach the merits of Warren’s

sentencing claims because he has neglected to ensure the pertinent

sentencing transcripts appear in the certified record.

      It is well settled that an appellant bears the responsibility to ensure the

certified record on appeal is complete so that this Court has all the materials

necessary to conduct its review. Commonwealth v. Kleinicke, 895 A.2d

562, 575 (Pa. Super. 2006) (en banc). This Court has stated that:

            The fundamental tool for appellate review is the official
         record of the events that occurred in the trial court. To
         ensure that an appellate court has the necessary records,
         the Pennsylvania Rules of Appellate Procedure provide for
         the transmission of a certified record from the trial court to
         the appellate court. The law of Pennsylvania is well settled
         that matters which are not of record cannot be considered

                                      -3-
J-S76027-18


         on appeal. Thus, an appellate court is limited to considering
         only the materials in the certified record when resolving an
         issue.

                                       ***

            This Court cannot meaningfully review claims raised on
         appeal unless we are provided with a full and complete
         certified record.     This requirement is not a mere
         “technicality” nor is this a question of whether we are
         empowered to complain sua sponte of lacunae in the record.
         In the absence of an adequate certified record, there is no
         support for an appellant's arguments and, thus, there is no
         basis on which relief could be granted.

Commonwealth v. Preston, 904 A.2d 1, 6-7 (Pa. Super. 2006) (en banc)

(citations omitted).

      “An appellant should not be denied appellate review if the failure to

transmit the entire record was caused by an ‘extraordinary breakdown in the

judicial process.’” Commonwealth v. Williams, 715 A.2d 1101, 1106 (Pa.

1998).   However, “[i]n the absence of specific indicators that a relevant

document exists but was inadvertently omitted from the certified record, it is

not incumbent upon this Court to expend time, effort and manpower scouting

around judicial chambers or the various prothonotaries' offices of the courts

of common pleas for the purpose of unearthing transcripts . . . that well may

have been presented to the trial court but never were formally introduced and

made part of the certified record.” Preston, 904 A.2d at 7-8.

      Within his notice of appeal, Warren indicated “that the complete

transcript has been lodged of record at the Cambria County Clerk of Courts.”

Warren’s Notice of Appeal, 4/20/18, at 1. Our review of the certified record




                                     -4-
J-S76027-18



however, that Warren made no formal request for the transcripts, and the

record does not include any transcripts. As the trial court reasoned:

           Here, no transcript request was filed for either Warren’s
        sentencing hearing or the hearing on the Post-sentence
        Motion. Accordingly, the court reporters assigned to those
        hearings did not prepare those transcripts. It was neither
        the court reporters nor the Court’s duty to investigate which
        transcripts were necessary, rather it was Warren’s
        obligation under the Rules to order the specific transcripts
        necessary in his appeal. Since Warren has failed to have
        the necessary transcripts prepared it is not possible for this
        Court or the Superior Court to address the issues raised on
        appeal and they must be deemed waived.

Trial Court Opinion, 6/18/18, at 8. We agree

      Without   the   benefit   of   the   sentencing   transcripts,   we   cannot

meaningfully review the merits of Warren’s arguments, as there is no support

for his sentencing claims upon which this Court could grant relief. Preston,

supra. Accordingly, we affirm Warren’s judgment of sentence.

     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/01/2019




                                      -5-